COLLINS, J.
Under the terms of G-. S. 1894, § 4218, — which is simply a statement of the common-law rule, — all deeds of gift, all conveyances, and all transfers or assignments, verbal or written, of goods, chattels, or things in action, made in trust for the use of the person making the same, are void as against creditors, existing or subsequent, of such person; and this section applies to real property as well as personal estate. The only question presented by this *477appeal is whether the complaint herein stated facts sufficient to constitute a cause of action under the above-mentioned section.
The complaint set forth the rendition and docketing of a judgment in favor of plaintiff and against defendant C. E. Lindberg in the year 1894. The nature of the liability or claim on which this judgment was obtained, or when incurred, was not stated. The conveyance attacked, whereby the above-named defendant conveyed in fee simple the land in question to his co-defendant, Hans Gf. Lindberg, was executed, delivered, and recorded in 1891, three years before the judgment, according to the averments in the complaint. Evidently the pleader sought to state facts sufficient to bring his case within the provisions of Gf. S. 1894, § 4222, for he averred that the conveyance was without a real consideration, was a mere sham, and was made with intent to defraud the creditors of the judgment debtor; but he has failed to do so, and practically admits this in his brief; and while, for the purposes of this case, we need not stop to state what is required in a complaint or upon a trial where a creditor, subsequent to a conveyance, seeks to avoid it as forbidden by the terms of said section 4222, attention may be here called to language used in Sanders v. Chandler, 26 Minn. 273, 3 N. W. 351; Fullington v. Northwestern I. & B. Assn., 48 Minn. 490, 51 N. W. 475. See, also, Wait, Fraud, Conv. c. 6.
We also think that plaintiff’s counsel has failed to set forth sufficient facts to bring his case within the provisions of said section 4218, assuming, as we do, that this section was properly construed in the recent case of Wetherill v. Canney, 62 Minn. 341, 64 N. W. 818; and upon the correctness of this construction, if it be questioned, see Bump, Fraud. Conv. §§ 191, 298, with numerous cases cited. To be sure, it was alleged that the judgment debtor was still the owner of the realty, and that “it is now simply held” by Hans “in trust for” C. E. Lindberg. But it was not averred that the conveyance was made in trust for the person making it, who subsequently became the judgment debtor. It should have been more definite and certain in respect to the character of the conveyance. If plaintiff wishes to> avail himself of the provisions of section 4218, he should allege facts sufficient to clearly bring his case within it, and not leave it doubtful or uncertain.
Order affirmed.